        Case 2:20-cr-00022-TOR    ECF No. 10    filed 03/09/20   PageID.17 Page 1 of 2




 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 7
 8     UNITED STATES OF AMERICA,
                                                     2:20-CR-00022-TOR
 9                                Plaintiff,
10                                                   Writ of Habeas Corpus Ad
                       v.                            Prosequendum
11
12   JAMES MATTHEW ETHRINGTON,
13                               Defendant.
14
     TO: Director of the Spokane County Detention Services and to any United States
15
     Marshal
16
                                          GREETINGS
17
            The Court hereby ORDERS you to deliver the body of JAMES MATTHEW
18
     ETHRINGTON now in your custody before the Honorable John T. Rodgers,
19
     Magistrate Judge of the United States District Court, in the United States Courthouse,
20
     920 West Riverside, Spokane, Washington, on March 10, 2020, at the hour of 1:30
21
     p.m., in order that the said Defendant in the above-entitled case may then and there be
22
     present for an arraignment at said time and place, and also at such other times as may
23
     be ordered by the said Court, and have you then and there this writ.
24
            The delivery of the body of said JAMES MATTHEW ETHRINGTON to the
25
     courtroom of said United States District Court, as aforesaid, and then return to you of
26
     said Defendant to your custody shall be deemed sufficient compliance with the writ.
27
28
     Writ of Habeas Corpus Ad Prosequendum - 1
29   Document3

30
        Case 2:20-cr-00022-TOR           ECF No. 10   filed 03/09/20   PageID.18 Page 2 of 2



            WITNESS the Honorable John T. Rodgers, Magistrate Judge of the United
 1
     States District Court for the Eastern District of Washington.
 2
            Dated: March 9, 2020.
 3
 4
                                                        Clerk, United States District Court
 5
                                                        Eastern District of Washington
 6               2:13 pm, Mar 09, 2020

 7
 8                                                      By: __________________________
                                                                  Deputy Clerk
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Writ of Habeas Corpus Ad Prosequendum - 2
29   Document3

30
